Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al. (US 9,024,495) in view of Heyraud (US 5,488,260) and Iwami et al. (US Pat.Pub.2006/ 0055266).
Regarding claim 1, Brandau generally teaches the invention of a permanent magnet rotor 4 of an electric motor 1, the rotor comprising: 
a return (basic) body 10 (c.3:52-54; Figs.3-4); 
a number of sintered permanent magnets 5 (per MPEP 2113, the product-by-process feature of “sintered” magnets is not given patentable weight in the apparatus claim) distributed around the return body at intervals (Fig.4); and 
a plastic mass (injection molded joining sleeve) 9 connected to the permanent magnets (c.4:16-46; Figs.5-6); wherein the permanent magnets 12 are “plate-shaped” block magnets (i.e., parallelepipedal form; c.3:45-46; Figs.4&6), 
the plastic mass 9 forming an outer contour (outer periphery; Fig.6). 

    PNG
    media_image1.png
    752
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    754
    312
    media_image2.png
    Greyscale

Brandau’s plastic mass 9 is not “filled with hard magnetic material…oriented towards magnetic field lines of the permanent magnets [5] due to the force of the permanent magnets” and does not have “grooves formed on the outer contour…, wherein the grooves are formed at circumferential positions that overlap with circumferential positions of the sintered permanent magnets.”
But, regarding the first difference, Heyraud teaches an encapsulated permanent magnet rotor of an electric motor, the rotor comprising: a return body (base) 6; a number of sintered permanent magnets 8 distributed around the return body at intervals; and a plastic mass 12 filled with hard magnetic material (filler of particulate permanent magnet material) 13 connected to the permanent magnets 8 and forming an outer contour (c.2:36-37; Figure).  By providing the plastic 

    PNG
    media_image3.png
    517
    523
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to fill Brandau’s plastic mass with hard magnetic material since Heyraud teaches this would have been desirable to provide radial magnetic flux throughout the circumferential extent of the rotor and reduce cogging.  Regarding the functional language of the hard magnetic material “oriented towards magnetic field lines of the permanent magnets due to the force of the permanent magnets”, this would have been a result of the combination since Heyraud’s filler of particulate permanent magnet material 13, which varies the radial magnetic flux in each gap from a maximum in one direction, adjacent a magnet 8 on one side of gap 10, to a maximum in the opposite direction, adjacent a magnet on the other side of gap 10 (c.2:40-44), would have been at least in part “oriented” towards the magnetic field lines of the corresponding magnets of Brandau.    


    PNG
    media_image4.png
    619
    706
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide grooves on the outer contour of the plastic mass of Brandau and Heyraud since Iwami teaches that skewed grooves would have been desirable to reduce distortion of magnetization distribution and cogging torque.  Further, because the grooves and poles are skewed and overlap in the circumferential direction in Iwami, this suggests that in the combination the grooves are formed at circumferential positions that overlap with circumferential positions of the magnets forming the poles in Brandau & Heyraud.  
.
Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hangmann (US Pat.Pub.2014/0167531) in view of Heyraud (US 5,488,260) and Iwami et al. (US Pat.Pub. 2006/0055266).
Regarding claim 1, Hangmann generally teaches the invention of a permanent magnet rotor 1 of an electric motor, the rotor comprising: 
a return body (rotor core) 2 (Fig.1); 
a number of sintered permanent magnets 7 (per MPEP 2113, the product-by-process feature of “sintered” magnets is not given patentable weight in the apparatus claim) distributed around the return body 2 at intervals (Fig.7); and 
a plastic mass (plastics material casing) 15 connected to the permanent magnets  (¶[0027]; Fig.5); wherein the permanent magnets 7 are “plate-shaped” (i.e., with a planar inner peripheral face 10) block magnets (Figs.6-7),
the plastic mass 15 forming an outer contour (Fig.5). 

    PNG
    media_image5.png
    447
    548
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    472
    544
    media_image6.png
    Greyscale

Hangmann’s plastic mass 15 is not “filled with hard magnetic material…oriented towards magnetic field lines of the permanent magnets [7] due to the force of the permanent magnets” and does not have “grooves formed on the outer contour…, wherein the grooves are formed at circumferential positions that overlap with circumferential positions of the sintered permanent magnets.”
But, regarding the first difference, Heyraud teaches an encapsulated permanent magnet rotor of an electric motor, the rotor comprising: a return body (base) 6; a number of sintered permanent magnets 8 distributed around the return body at intervals; and a plastic mass 12 filled with hard magnetic material (filler of particulate permanent magnet material) 13 connected to the permanent magnets 8 (c.2:36-37; Figure).  By providing the plastic mass with a filler of permanent magnet material, radial magnetic flux is provided throughout the circumferential extent of the rotor during charging of the permanent magnets mounted on the rotor base and reduces cogging which prevents smooth rotation of the rotor (c.2:3-14).
Thus, it would have been obvious before the effective filing date to fill Hangmann’s plastic mass with hard magnetic material since Heyraud teaches this would have been desirable to provide radial magnetic flux throughout the circumferential extent of the rotor and reduce 
Regarding the second difference, Iwami teaches a sintered ring magnet 10/20 comprising grooves (hollows) 11/21 or corrugations formed on the outer contour (¶[0012]; ¶[0061]; Figs.1-3). The grooves generally define the boundary between the magnetic poles (dashed lines, Fig.3; abstract, ¶[0015]), and the grooves and magnetic poles are skewed by a specific inclination angle (skew angle) with respect to an axial direction (¶[0012]; ¶[0061]).  Because of the skew of the grooves and the poles, the grooves are formed at circumferential positions that overlap with circumferential positions of the N/S poles (see annotated Fig.3 below). The skewed grooves reduce distortion of magnetization distribution and cogging torque (¶[0012]; ¶[0061]). 
Thus, it would have been obvious before the effective filing date to provide grooves on the outer contour of the plastic mass of Hangmann and Heyraud since Iwami teaches that skewed grooves would have been desirable to reduce distortion of magnetization distribution and cogging torque.  Further, because the grooves and poles are skewed and overlap in the circumferential direction with the magnetic poles in Iwami, this suggests that in the combination the grooves are formed at circumferential positions that overlap with circumferential positions of the magnets forming the poles in Hangmann & Heyraud.  
.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach that the grooves are “located entirely radially outward of an outer face of the sintered permanent magnets” in the sense that the circumferential extent of the outer face of a magnet defines the corresponding circumferential limits of a groove located radially outward therefrom, in the outer contour of the plastic mass.  See, e.g., Figs.3a & 5a-6a.    
  
Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that while Iwami reference shows grooves, Iwami does not teach the use of such grooves in any particular relationship to a plurality of sintered permanent magnets. (Response, p.6). This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Applicant argues his invention “…enables advantages that are not contemplated by the art in relation to, e.g., that by having "grooves are formed at circumferential positions that overlap with circumferential positions of the sintered permanent magnets” because the thickness of the plastic mass 5 can be made greater over such portions (e.g., over the outer face of the permanent sintered magnets), grooves of sufficient depth can readily be formed as such locations, which, thus, can, e.g., enable greater depths of the grooves.” (Response, p.6).  But, groove depth is not described or even suggested in the specification.  Given the specification’s silence on this point, applicant’s characterization of a greater thickness providing a greater groove depth as an “advantage” appears exaggerated.  Further, this “advantage” would also be inherent to the combination of Brandau, Heyraud & Iwami or Hangmann, Heyraud & Iwami, which teach the claimed structure.  The fact that applicant has recognized another supposed “advantage” which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
7 on the basis that the magnets 8 and the resin 12 with the magnet material 13 are “magnetized at the same time”.  This is not persuasive because even if the permanent magnets and resin are magnetized at the same time during manufacture, this would not prevent the permanent magnets in the resulting apparatus from “orienting” the field lines of the hard magnetic material, since the hard magnetic material would be within the magnetic field of the permanent magnets and hence necessarily influenced by them.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted in the rejection, the feature this would have been a result of the combination since Heyraud’s filler of particulate permanent magnet material 13, which varies the radial magnetic flux in each gap from a maximum in one direction, adjacent a magnet 8 on one side of gap 10, to a maximum in the opposite direction, adjacent a magnet on the other side of gap 10 (c.2:40-44), would have been “oriented” towards the magnetic field lines of the corresponding magnets of Brandau. Further, Hangmann does not specific any magnetization steps, and therefore applicant’s underlying presumption that the magnets and magnetic material resin are “magnetized at the same time” has no basis.  
	Applicant further notes certain deficiencies of Heyraud overcome by his invention. But, these alleged deficiencies concerning the production of curved magnets are not germane to the claimed features Heyraud is applied towards. Applicant also refers to prior-filed arguments, but 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BURTON S MULLINS/Primary Examiner, Art Unit 2832